Appeal from an order of County Court, Broome County. Defendant appeals from an order of Broome County Court dismissing a petition in coram nobis without a hearing. The petition is addressed to a judgment of conviction for arson, first and third degrees, and burglary, first degree, entered November 19, 1947. Several previous coram nobis proceedings were dismissed by the County Court, and one of such orders was appealed here and affirmed (286 App. Div. 1130 [Nov. 1955]). The additional question raised in this proceeding is that at the time of his plea of guilty he was manacled and in leg irons and that this was a coercive measure inducing his plea. He had, however, once before escaped custody of a State trooper; he had been convicted of assaulting a guard in a Denver prison; and he had told police he escaped from various institutions, and had escaped from a court *720in Rome, New York, while awaiting arraignment. In these circumstances unusual precautions seem justified to prevent his escape from the courthouse. Order affirmed.
Bergan, J. P., Coon, Halpern and Gibson, JJ., concur.